Title: To Alexander Hamilton from William Seton, 26 March 1792
From: Seton, William
To: Hamilton, Alexander



My dear sir
New York 26th March 1792

I had the pleasure to receive your kind Letter of yesterday, this day at 10 o’Clock. We have no public Sales of Stocks now in the Evenings—therefore I can not go into the Market till tomorrow, and altho the sum is small, yet be assured it will be a relief. The Collector has furnished the List of Names of those who have duties to pay between this and the first of May, and our Directors have given out that they will discount on a Deposit of Stock. The Large Dealers in Stock are to have a meeting this Evening and it is reported will enter into an absolute agreement not to draw out any Specie from the Banks for 3 Months to come—So that from tomorrow I hope the prospect will brighten. I have made as public as possible the New Loan obtained in Amsterdam, it gives most universal satisfaction. The January Packet arrived this day—the orders for the purchase of 6 ⅌ Cents at 22/ are very extensive if Bills could be sold at par—but the present consternation and want of Confidence in each other have ordered Bills to 10 ⅌ Cent under par—that the orders cannot be executed.
I am writing in such a bustle of business that I hardly know what I say—shall have the pleasure of writing you again tomorrow. Meanwhile have the honor to be with the greatest esteem & respect
Dear sir   Your obliged Obed Hume Servt
Wm Seton
Alexander Hamilton Esqr.
